       Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 1 of 27




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK



BRADY TUCKER, RYAN HILTON and               Case No. 1:18-cv-03155-KPF
STANTON SMITH, Individually and On Behalf
of All Others Similarly Situated,           MEMORANDUM OF LAW IN SUPPORT OF
                                            PLAINTIFFS’ UNOPPOSED MOTION FOR
                  Plaintiffs,               PRELIMINARY APPROVAL OF CLASS
                                            ACTION SETTLEMENT
      v.

CHASE BANK USA, N.A.,

                  Defendant.
       Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 2 of 27




                                TABLE OF CONTENTS

I.     INTRODUCTION………………………………………………………………….…......1
II.    SUMMARY OF THE ACTION AND SETTLEMENT….……………………….………3
       A. Procedural History …………………………………………………………………….3
       B. Summary of the Settlement’s Key Terms ……………………………………………..6
             1. Relief to Class Members ………………………………………………………6
             2. Class Notice and Settlement Administration ………………………………….6
                 a. Notice……………………………………………………………………...6
                 b. Administration …………………………………………………………….7
             3. Objection and Opt-Out Provisions…………………………………………….7
             4. Release Provisions ………………………………………………………….…8
             5. Attorneys’ Fees, Expenses, and Class Representative Service Awards ………8
             6. No Admission of Liability or the Absence Thereof …………………………...8
III.   PRELIMINARY APPROVAL OF THE SETTLEMENT IS APPROPRIATE ………….9
       A. Standards for Preliminary Approval .……..…………………………………………..9
       B. The Arms-Length Settlement Negotiated by the Parties Receives a Presumption of
          Fairness ………………………………..…………………………………………….10
       C. The Settlement Is Well Within The Range Of Likely Approval…………….………12
IV.    THE PROPOSED SETTLEMENT CLASS SATISFIES RULE 23…………...……….14
       A. Numerosity..………………………………………………………………………….16
       B. Commonality ….……………………………………………………………………..16
       C. Typicality .…………………………………………...………………………………17
       D. Adequacy ………………………………………………………………………...….18
       E. Common Questions Predominate, and the Class Action Mechanism is Superior to Other
          Methods of Adjudication …………………..………………………………………..19

V.     THE PROPOSED CLASS NOTICE PLAN COMPORTS WITH DUE PROCESS .…..20

VI.    CONCLUSION ………………………………………………………………………….21
        Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 3 of 27




                           TABLE OF AUTHORITIES

Cases

Amchem Products, Inc., v. Windsor
     521 U.S. 591, 620 (1997) …………………………………………………….……..passim

Baffa v. Donaldson, Lufkin & Jenrette Sec. Corp.
        222 F.3d 52, 60 (2d Cir.2000) ……………………………………………………...……18

Carson v. Am. Brands, Inc.
      450 U.S. 79, 88 n.14 (1981) ……………………………………………………………….9

City of Detroit v. Grinnell Corp.
        495 F.2d 448, 463 (2d. Cir. 1974) ………………………………………………………..12

Clark v. Ecolab Inc.
       2010 WL 1948198 (S.D.N.Y. May 11, 2010) ……………………………………………11

Consolidated Rail Corp. v. Town of Hyde Park
       47 F.3d 473 (2d Cir. 1995) ……………………………………………………………….16

Diaz v. E. Locating Serv. Inc.
        2010 U.S. Dist. LEXIS 139136 (S.D.N.Y. Nov. 29, 2010) ……………………………..11

Flinn v. FMC Corp.
        528 F.2d 1169 (4th Cir. 1975) ……………………………………………………………11

Gary Plastic Packaging Corp. v. Merrill Lynch, Pierce, Fenner & Smith, Inc.
      903 F.2d 176 (2d Cir. 1990) ……………………………………………………………..17

In re Citigroup, Inc. Sec. Litig.
        965 F. Supp. 2d 369 (S.D.N.Y. 2013) ....………………………………………………..12

In re Enron Corp. Sec., Derivative & ERISA Litig.
       586 F,Supp.2d 732 (S.D. Tex. 2008) ……………………………………………………..2

In re EVCI Career Colls. Holding Corp. Sec. Litig.
       2007 WL 2230177 (S.D.N.Y. Jul. 27, 2007)...……………………………………9, 17, 18

In re Flag Telecom Holdings, Ltd. Sec. Litig.
        574 F.3d 29 (2d. Cir. 2009) ……………………………………...………………………18

In re Flag Telecom Holdings, Ltd. Sec. Litig.
        2010 WL 4537550 (S.D.N.Y. Nov. 8, 2010) ………………..……………………………2

In re Linkedin User Privacy Litig.
        309 F.R.D. 573 (N.D. Cal. 2015) ………………………………………………………..13

In re Marsh ERISA Litig.
       265 F.R.D. 128 (S.D.N.Y. 2010) …………………………………..……………………12
      Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 4 of 27




In re NASDAQ Market-Makers Antitrust Litig.
       169 F.R.D. 493 (S.D.N.Y. 1996) ………………………………………………………..17

In re Toys R Us-Delaware, Inc. Fair & Accurate Credit Transactions Act (FACTA) Litig.
        295 F.R.D. 438 (C.D. Cal. 2014) …………………………………………………………2

Karvaly v. eBay, Inc.
      245 F.R.D. 71 (E.D.N.Y. 2007) ………………………………………………………....10

Lyons v. Marrud, Inc.
       1972 WL 327 (S.D.N.Y. June 6, 1972) …………………………………………………11

Minter v. Wells Fargo Bank., N.A.
       283 F.R.D. 268 (D. Md. 2012) …………………………………………………………..21

Palacio v. E*TRADE Fin. Corp.
       2012 U.S. Dist. LEXIS 88019 (S.D.N.Y. June 22, 2012) …………….………………9, 11

Parkinson v. Hyundai Motor Am.
       258 F.R.D. 580 (C.D. Cal. 2008) ……………………..…………………………………16

Philadelphia Housing Authority v. American Radiator & Standard Sanitary Corporation
       323 F.Supp. 364 (E.D. Pa. 1970) ………………………………………………………..10

Phillips Petrol. Co. v. Shutts
        472 U.S 797 (1985) ………………………………………………………………...…...21

Spann v. AOL Time Warner, Inc.
       2005 U.S. Dist. LEXIS 10848 (S.D.N.Y. June 7, 2005) …………………………………9

Thompson v. Metro Life Ins. Co.
      216 F.R.D. 55 (S.D.N.Y. 2003) ………………………………………………………....12

Tyson Foods, Inc. v. Bouaphakeo
       136 S. Ct. 1036 (2016) …………………………………………………………………..19

U.S. v. Ulbricht
        31 F.Supp.3d 540 (S.D.N.Y. 2014) …………………………………………………..…14
Wal-Mart Stores, Inc. v. Dukes
     131 S. Ct. 2541 (2011) ……………………………………………………....…………..16
Wal-Mart Stores, Inc. v. Visa U.S.A. Inc.
     396 F.3d 96 (2d Cir. 2005) ………………………………………………………………..9
Weinberger v. Kendrick
      698 F.2d 61 (2d Cir. 1982) …………………………………...………………………….15

Wright v. Stern
       553 F. Supp. 2d 337 (S.D.N.Y. 2008) ……………………………………………………9
        Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 5 of 27




Rules

Fed. R. Civ. P. 23(a) …………………………………………………….………………….passim
Fed R. Civ. P. 23(b)(3) ……………………………………………………………………..passim

Fed. R. Civ. P. 23(c) ……………………………...…………………………………………..1, 20

Fed. R. Civ. P. 23(e) ………………………………………………………………………..passim


Other Authorities
5 James Wm. Moore, Moore’s Federal Practice (3d ed. 2002) …………………………………10

Manual for Complex Litigation (Fourth) (2004) …………………………..………………..10, 15

Newberg on Class Actions (Fourth) (2002) § 11.41 ………………….………………………9, 10
         Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 6 of 27




         Pursuant to Federal Rules of Civil Procedure 23(c)(2) and 23(e), Plaintiffs and proposed

Class Representatives Brady Tucker, Ryan Hilton, and Stanton Smith (“Plaintiffs”) respectfully

submit this Memorandum of Law in Support of Plaintiffs’ Unopposed Motion for Preliminary

Approval of Class Action Settlement.1

I.       INTRODUCTION

         Plaintiffs and Defendant JPMorgan Chase Bank, N.A. (formerly known as Chase Bank

USA, N.A.) (“Chase”) have agreed to settle this case for two million, five hundred thousand U.S.

dollars ($2,500,000.00). By the instant motion, Plaintiffs respectfully request that this Court take

the first step in its approval process, and enter an order: (i) granting preliminary approval of the

proposed Settlement; (ii) certifying, for settlement purposes only, the proposed Settlement Class;

(iii) approving the Parties’ proposed forms and methods of giving Notice to the proposed

Settlement Class; and (iv) setting deadlines for the sending and publication of the proposed

Notices, for the filing of any Class Member objections, for the filing of any opt-out requests, and

for the filing of Plaintiffs’ motion for final approval and application for attorneys’ fees, expenses

and service awards.

         The proposed Settlement was achieved after more than two years of litigation and

settlement negotiations between the Parties. Plaintiffs and their counsel conducted an intensive

investigation in connection with preparing their initial and amended complaints, vigorously fended

off Chase’s motions to dismiss, propounded substantial formal discovery, and evaluated Class

Members’ potential damages in this case. Those efforts have given Plaintiffs and their counsel a



     1
     Unless otherwise defined herein, capitalized terms have the same meaning as those terms
defined in the Settlement Agreement. See generally Declaration of David J. Harris, Jr. in Support
of Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action Settlement (“Harris
Decl.”), Ex. A (hereinafter “Settlement Agreement” or “Settlement”).

                                                 1
          Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 7 of 27




thorough understanding of the strengths and weaknesses of their claims, and informed the Parties’

thoughtful decisions to accept the proposed Settlement as a fair and reasonable resolution of this

Action.

          This Settlement represents an outstanding result for Settlement Class Members. Plaintiffs

estimate that the $2.5 million Settlement Fund constitutes more than 95% of the Cash Advance

fees charged to Settlement Class Members. Such a high-percentage recovery stands far above the

typical recovery for class actions such as this one. See, e.g., In re Enron Corp. Sec., Derivative &

ERISA Litig., 586 F,Supp.2d 732, 804 (S.D. Tex. 2008) (“The typical recovery in most class

actions generally is three-to-six cents on the dollar.”); In re Toys R Us-Delaware, Inc. Fair &

Accurate Credit Transactions Act (FACTA) Litig., 295 F.R.D. 438, 454 (C.D. Cal. 2014) (finding

recovery of 5% to 30% of potential class damages to be adequate in a consumer class action); In

re Flag Telecom Holdings, Ltd. Sec. Litig., No. 02-cv-3400, 2010 WL 4537550, at *20 (S.D.N.Y.

Nov. 8, 2010) (“In cases with estimated damages of less than $50 million, the median settlement

was 11.4% of estimated damages for the period 2002 through 2008 and 12% of estimated damages

in 2009.”). This Settlement substantially exceeds the normal ranges of judicial approval and thus

clearly warrants this Court’s preliminary approval.

          In addition, the Parties’ proposed Notice plan, which provides both direct notice and

publication notice to Class Members, satisfies due process and constitutes the best notice

practicable.      Pursuant to the Parties’ Proposed Preliminary Approval Order (filed

contemporaneously herewith), this Court should grant Plaintiffs’ Unopposed Motion for

Preliminary Approval of Class Action Settlement, preliminarily certify the proposed Settlement

Class under Fed. R. Civ. P. 23(a) and 23(b)(3), and direct that Notice of this Settlement be sent to

all Class Members as detailed in the Settlement Agreement.



                                                  2
        Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 8 of 27




II.    SUMMARY OF THE ACTION AND SETTLEMENT

       A. Procedural History

       On April 10, 2018, Plaintiff Brady Tucker filed the initial Class Action Complaint. Dkt.

1. Tucker claimed that, when he had originally used his Chase credit-card to buy cryptos on

www.coinbase.com, Chase had charged those transactions to his account as credit-card

“Purchases.” Dkt. 1, ¶¶21-39. Tucker alleged that, beginning in late January 2018, Chase began

charging his crypto purchases as “Cash Advance” transactions, without prior notice, resulting in

finance charges he had not previously incurred. Id. Tucker alleged that Chase’s new Cash

Advance charges violated TILA and Regulation Z, which require card issuers to provide 45 days

written notice before effecting any “significant change” to cardholders’ account terms. Id.

       On June 6, 2018, Chase submitted its letter to the Court regarding Chase’s anticipated Rule

12(b)(6) motion to dismiss. Dkt. 17.

       On June 11, 2018, Tucker submitted his responsive letter to this Court regarding Chase’s

anticipated motion to dismiss. Dkt. 18. Later that day, the Court acknowledged both sides’ letters

regarding Chase’s anticipated motion to dismiss. Dkt. 19. The Court indicated that it would

address the parties’ pre-motion arguments at the initial pretrial conference scheduled for June 27,

2018. Id. at 4.

       On June 27, 2018, the Court held its initial pretrial conference, and heard oral arguments

regarding Chase’s anticipated motion to dismiss. Dkt. 21.

       On July 27, 2018, Chase filed a Rule 12(b)(6) motion to dismiss, arguing that Tucker had

failed to allege that Chase’s conduct constituted a “significant change” to the “terms” of its

cardholder agreements within the meaning of TILA and Regulation Z. Dkt. 24.




                                                3
        Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 9 of 27




       On August 17, 2018, pursuant to Fed. R. Civ. P. 15(a)(1)(B), Tucker and new Plaintiffs

Ryan Hilton and Stanton Smith filed their First Amended Class Action Complaint (“FAC”),

alleging new facts concerning Chase’s and third-party actors’ relevant conduct.          The FAC

presented new, alternative legal theories under TILA and Regulation Z, the common law, and the

federal Declaratory Judgment Act. See generally Dkt. 30.

       On November 2, 2018, Chase moved to dismiss all claims alleged in the FAC, pursuant to

Fed. R. Civ. P. 12(b)(6).      Chase argued, inter alia, that Plaintiffs’ and Class Members’

Cryptocurrency Transactions were properly disclosed and treated as “cash-like transactions”

because cryptocurrency “is universally recognized as a medium of exchange that operates like

money (in other words, like cash).” See Dkt. 40 at 12 (collecting sources).

       On November 30, 2018, Plaintiffs filed a memorandum of law in opposition to Chase’s

motion to dismiss, arguing that all five of Plaintiffs’ claims for breach of contract, violations of

TILA and Regulation Z, as well as declaratory relief, should be sustained. Dkt. 42.

       On December 14, 2018, Chase filed a reply brief in further support of its motion to dismiss.

Dkt. 43.

       On August 1, 2019, the Court entered an Opinion & Order granting in part and denying in

part Chase’s motion to dismiss the FAC. See generally Dkt. 47. The Court dismissed Class claims

premised on TILA’s and Regulation Z’s “subsequent notice” requirements, and the requirement

for issuers to provide accurate periodic statements. Id. The Court sustained Plaintiffs’ and the

Class’s claims for breach of contract, declaratory relief, and violation of TILA’s “clear and

conspicuous” disclosure requirements. Id.

       On August 22, 2019, Chase filed its Answer to the FAC, asserting numerous defenses to

Plaintiffs’ and the Class’s surviving claims. Dkt. 49.



                                                 4
       Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 10 of 27




       On September 12, 2019, the Parties filed a Joint Letter and Civil Case Management Plan.

Dkt. 50; Dkt. 51. The Court subsequently endorsed the Parties’ proposals. Dkt. 52.

       Between September 2019 and March 2020, the Parties engaged in substantial, formal

discovery efforts in preparation for class certification and summary judgment. The Parties

negotiated a stipulated protective order and ESI Protocol to govern discovery, which the Court

endorsed. Dkt. 55; Dkt. 56. The Parties propounded numerous interrogatories, requests for

admissions, and requests for production of documents and electronically stored information

(“ESI”). The Parties also engaged in extensive written and oral negotiations to agree upon

appropriate ESI date ranges, custodians, and search terms to identify potentially relevant

information. In conjunction with formal discovery efforts, as well as informal exchanges of

relevant information, the Parties evaluated their ADR options, eventually agreeing to engage in

meaningful settlement negotiations.

       On March 10, 2020, the Parties filed a stipulated letter, notifying the Court that they had

reached an agreement in principle to settle this Action on a Class-wide basis. Dkt. 57. The Court

entered an Order giving the Parties 75 days to file a Stipulation of Settlement. Dkt. 58.

       Between March 2020 and May 2020, the Parties thoroughly negotiated all of the remaining,

specific terms of their agreement in principle in order to arrive at the Settlement Agreement now

presented to this Court.

       On May 22, 2020, the Parties executed their finalized Settlement Agreement to resolve this

Action on a Class-wide basis.




                                                 5
       Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 11 of 27




       B. Summary the Settlement’s Key Terms

           1. Relief to Class Members

       In full and final resolution of all Released Claims in this Action, which have been or could

have been asserted by Class Members against the Released Parties, Chase shall deposit two

million, five hundred thousand U.S. dollars ($2,500,000.00) into a Settlement Fund Account, as

set forth in the Settlement Agreement. See Harris Decl., Ex. A (“Settlement Agreement”).

           2. Class Notice and Settlement Administration

                  a. Notice

       Within forty (40) calendar days after entry of the Preliminary Approval Order, the third

party Administrator, KCC, LLC (“Administrator” or “KCC”) will transmit the proposed Email

Notice directly to all Settlement Class Members for whom Chase has provided the Administrator

with an email address. See Settlement § VIII, ¶59(a); Harris Decl., Ex. B (Email Notice document).

The Administrator will also mail the proposed Postcard Notice directly to all Settlement Class

Members for whom Chase has not provided an email address, or for whom the Administrator

receives notice of an undeliverable email. See Settlement § VIII, ¶59(b); Harris Decl., Ex. C

(Postcard Notice document). The Postcard Notices will be mailed after the Administrator cross-

references and updates the mailing addresses provided by Chase with the National Change of

Address Database, and uses other commercially reasonable means to obtain any updated address

information for Settlement Class Members. Id.

       The Administrator shall also maintain a website containing the FAC, the Long-Form

Notice document, and any motions or orders relating to Preliminary Approval or Final Approval

of the Settlement. Settlement § VIII, ¶59(c). The Settlement website will remain operational until

at least thirty (30) calendar days after the Court’s Final Approval Order. Id. Additionally, the



                                                6
       Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 12 of 27




Administrator will send the proposed Long-Form Notice by mail or email to any Class Member

who requests a copy. Id.

       The Class Notice documents describe all of the following in plain English: the terms of the

Settlement; the amounts of attorneys’ fees, expenses, and class representative service awards that

may be sought; the procedures for objecting to or opting out of the Settlement; the methods for

calculating and distributing Class Member awards; and the time and place of the Final Approval

hearing. See generally Harris Decl., Ex. B (Email Notice); Harris Decl., Ex. C. (Postcard Notice);

Harris Decl., Ex. D (Long-Form Notice). The Parties’ proposed Notice program fairly apprises

Class Members of the Settlement, as well as their various options for participating in or otherwise

responding to the Settlement.

                   b. Administration

       The Administrator, KCC, will administer distribution of the Net Settlement Amount

pursuant to the Parties’ Settlement Agreement. See Settlement § II, ¶2; see generally id. at §§ VII

and XIV. In accordance with the Settlement Agreement, Chase will deposit $2.5 million into an

interest-bearing, Settlement Fund Account held by an FDIC-insured or NCUA-insured financial

institution, with all interest to accrue for the benefit of the Settlement Class. Settlement § IV, ¶47;

id. at § XII, ¶80. Once the Settlement becomes final following entry of the Court’s Final Approval

order and judgment, no monies will revert back to Chase. Settlement § XV, ¶97. All Settlement

Administration Costs, estimated at $100,000, will be paid from the Settlement Fund Account. Id.

at § IV, ¶47.

           3. Objection and Opt-Out Provisions

       Any Settlement Class Member who wishes to object to the fairness of the Settlement must

electronically file any such objection with the Court, or mail any such objection to the Clerk of the



                                                  7
       Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 13 of 27




Court (with copies to Class Counsel and Chase’s counsel) on or before the Objection Deadline set

forth in the Notices. See generally Settlement §§ IX and X, ¶¶64-78. Any Settlement Class

Member who does not file a timely objection to the Settlement will be foreclosed from seeking

adjudication or review of the Settlement by appeal or otherwise. Id.

       Any Class Member who wishes to be excluded from the Settlement may submit a written

Opt-Out request to the Administrator, postmarked no later than the Opt-Out Deadline set forth in

the Notices. Id.

           4. Release Provisions

       Upon the Effective Date noted in the Settlement, Plaintiffs and each Settlement Class

Member who does not timely exclude themselves from the Settlement Class shall be deemed to

have released, waived, and discharged Chase and the Released Parties from all Released Claims,

and expressly waived and relinquished the Released Claims. See generally Settlement § XVI.

           5. Attorneys’ Fees, Expenses, and Class Representative Service Awards

       For their services rendered on behalf of the Settlement Class, Class Counsel intends to seek

an attorneys’ fee and expense award not to exceed 33% of the Cash Settlement Amount in the

aggregate, and Plaintiffs intend to seek Class Representative Service Awards totaling $7,000 each

in recognition of their personal efforts in successfully prosecuting and negotiating this Action on

behalf of the Settlement Class. See generally Settlement § XIII.

           6. No Admission of Liability or the Absence Thereof

       Chase denies any wrongdoing, and this Settlement should in no event be construed or

deemed to be evidence or an admission or concession on the part of Chase or the Released Parties

with respect to any claim or allegation of fault or liability or wrongdoing, or any infirmity in the

defenses that Chase has asserted, or could have asserted in this Action. See generally Settlement



                                                 8
       Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 14 of 27




§ XVIII. Chase expressly denies that Plaintiffs have asserted any valid claims, and expressly

denies any and all allegations of fault, liability, wrongdoing or damages. Id. Similarly, the

Settlement should in no event be construed or deemed to be evidence of an admission or concession

on the part of Plaintiffs of any infirmity in any of the claims asserted in the Action, or an admission

or concession that Chase’s defenses to liability or damages have any merit. Id.

III.   PRELIMINARY APPROVAL OF THE SETTLEMENT IS APPROPRIATE

       A. Standards for Preliminary Approval

       The law favors settlement, particularly in class actions and other complex cases, because

they tie up substantial judicial resources, use up the parties’ time and money, and any resolution

is often substantially delayed. Palacio v. E*TRADE Fin. Corp., No. 10 Civ. 4030 (LAP) (DCF),

2012 U.S. Dist. LEXIS 88019, at *7 (S.D.N.Y. June 22, 2012) (quoting Wal-Mart Stores, Inc. v.

Visa U.S.A. Inc., 396 F.3d 96, 116 (2d Cir. 2005)); see also Spann v. AOL Time Warner, Inc., No.

02 Civ. 8238 (DLC), 2005 U.S. Dist. LEXIS 10848, at *18 (S.D.N.Y. June 7, 2005) (“[P]ublic

policy favors settlement, especially in the case of class actions”); Newberg on Class Actions

(Fourth) (2002) § 11.41 (“The compromise of complex litigation is encouraged by the courts and

favored by public policy.”). Due to the presumption in favor of settlement, “[a]bsent fraud or

collusion,” courts “should be hesitant to substitute [their] judgment for that of the parties who

negotiated the settlement.” In re EVCI Career Colls. Holding Corp. Sec. Litig., No. 05 Civ. 10240

(CM), 2007 WL 2230177, at *12 (S.D.N.Y. Jul. 27, 2007). The Supreme Court has cautioned that

in reviewing a proposed class settlement, courts should “not decide the merits of the case or resolve

unsettled legal questions.” Carson v. Am. Brands, Inc., 450 U.S. 79, 88 n.14 (1981).

       Where, as here, parties propose to resolve class action litigation through a class-wide

settlement, they must request and obtain the Court’s approval. Fed. R. Civ. P. 23(e); Wright v.



                                                  9
       Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 15 of 27




Stern, 553 F. Supp. 2d 337, 343 (S.D.N.Y. 2008). The typical process for approval of class action

settlements is described in the Manual for Complex Litigation (Fourth) §§ 21.632-.634 (2004).

The typical steps are: (1) preliminary approval of the proposed settlement, with the option for a

hearing; (2) dissemination of direct and/or publication notice of the settlement to all affected class

members; and (3) a final approval hearing, at which class members may be heard regarding the

settlement, and at which evidence and argument concerning the fairness, adequacy, and

reasonableness of the settlement may be presented. This procedure, commonly used by federal

courts, safeguards class members’ due process rights. See Newberg, § 11.25 (quoting Manual for

Complex Litigation (Second) (1985)).

       Preliminary approval, however, is merely the prerequisite to giving class members notice

of the proposed settlement, which is then “submitted to members of the prospective Class for their

acceptance or rejection.” Philadelphia Housing Authority v. American Radiator & Standard

Sanitary Corporation, 323 F.Supp. 364, 372 (E.D. Pa. 1970). Accordingly, at this stage of the

settlement process, the Court conducts only a preliminary evaluation to determine whether the

proposed Settlement shows a reasonable likelihood of final approval. Fed. R. Civ. P. 23(e)(1); see

also 5 James Wm. Moore, Moore’s Federal Practice ¶¶ 23.83[1], 23-336.2 to 23-339 (3d ed. 2002);

Karvaly v. eBay, Inc., 245 F.R.D. 71, 86 (E.D.N.Y. 2007) (explaining that preliminary approval

should be granted where, as here, “the settlement is the result of serious, informed and non-

collusive negotiations and the proposed settlement has no obvious deficiencies”).

       B. The Arms-Length Settlement Negotiated by the Parties Receives a Presumption
          of Fairness

       “In evaluating the settlement, the Court should keep in mind the unique ability of class and

defense counsel to assess the potential risks and rewards of litigation; a presumption of fairness,

adequacy and reasonableness may attach to a class settlement reached in arms-length negotiations

                                                 10
       Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 16 of 27




between experienced, capable counsel . . . .” Clark v. Ecolab Inc., Nos. 07 Civ. 8623, 04 Civ. 4488,

06 Civ. 5672, 2010 U.S. Dist. LEXIS 47036, at *18 (S.D.N.Y. May 11, 2010) (citation omitted).

Courts also give significant weight to the parties’ judgment that a proposed settlement is fair and

reasonable. See Palacio, 2012 U.S. Dist. LEXIS 88019, at *8; Diaz v. E. Locating Serv. Inc., No.

10 Civ. 4082, 2010 U.S. Dist. LEXIS 139136, at *10 (S.D.N.Y. Nov. 29, 2010); Flinn v. FMC

Corp., 528 F.2d 1169, 1173 (4th Cir. 1975) (explaining that “the opinion and recommendation of

experienced counsel” should “be given weight in evaluating the proposed settlement”).

       Before negotiating the Settlement Agreement, the Parties here engaged in vigorous

investigation and litigation efforts. The Parties’ extensive factual investigations, legal arguments,

and formal and informal discovery efforts throughout the past two years have educated both sides

on the relative strengths and weaknesses of their claims and defenses. It was only after such

extensive, diligent undertakings that the Parties began conducting well-informed settlement

negotiations. Negotiations were at all times conducted zealously, and at arms-length, resulting in

a resolution that Plaintiffs and Class Counsel believe to be in the Settlement Class’s best interests.

       The proponents of this Settlement are highly experienced in this type of litigation, and are

intimately familiar with the legal and factual issues enmeshed in this case. See generally Harris

Decl., Ex. E (Firm Resume for Class Counsel). As another court once reasoned, “[e]xperienced

and competent counsel have assessed . . . the probability of success on the merits. They have

concluded that compromise is well-advised and necessary. The parties’ decision regarding the

respective merits of their positions has an important bearing on this case.” Lyons v. Marrud, Inc.,

1972 WL 327, *2 (S.D.N.Y. June 6, 1972). The same is true here. In Class Counsel’s view, this

Settlement provides substantial benefits to Class Members considering the expenses, risks,




                                                 11
       Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 17 of 27




difficulties, delays, and uncertainties of continuing through pretrial, trial, and post-trial litigation

proceedings.

        In addition, the Settlement does not provide preferential treatment to Plaintiffs or any other

Class Members. Individual Class Member Awards will be calculated using a proportional payment

structure, whereby each Class Member receives a share of the Net Cash Settlement Amount

corresponding to the individual Class Member’s share of the total Cash Advance Fees that the

Settlement Class (excluding Settlement Class Opt-Outs) incurred with respect to Cryptocurrency

Transactions. See generally Settlement § V. This is an optimal method for automatically

allocating the Net Cash Settlement Amount between Settlement Class Members, without the need

for Class Members to submit claim forms. Similar plans have repeatedly been approved by courts

within the Second Circuit. See In re Citigroup, Inc. Sec. Litig., 965 F. Supp. 2d 369, 386-87

(S.D.N.Y. 2013); In re Marsh ERISA Litig., 265 F.R.D. 128, 145- 46 (S.D.N.Y. 2010).

        At bottom, the Parties’ Settlement Agreement was the product of thorough, arms-length

negotiations, and as such, is entitled to a presumption of fairness. Thompson v. Metro Life Ins.

Co., 216 F.R.D. 55, 61 (S.D.N.Y. 2003) (“A strong presumption of fairness attaches to proposed

settlements that have been negotiated at arms-length.”).

        C.      The Settlement Is Well Within The Range Of Likely Approval

        .Courts may consider a number of factors when evaluating the reasonableness of a

proposed settlement, including but not limited to: (1) the complexity, expense and likely duration

of litigation; (2) the risks of establishing liability and damages; (3) the risks of maintaining a

litigation class through trial; and (4) the reasonableness of the financial recovery in light of the

risks presented by future litigation. Id. (citing City of Detroit v. Grinnell Corp., 495 F.2d 448, 463

(2d. Cir. 1974). The Court should evaluate these factors “in light of the general policy favoring



                                                  12
       Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 18 of 27




settlement.” Id.     Considering all of these factors together, the Parties’ proposed Settlement

Agreement represents a positive, fair, and reasonable resolution of this Action.

       Importantly, this Settlement provides automatic cash benefits to Class Members in high

proportion to the Cash Advance fees they actually incurred. The Parties here estimate that the

aggregate Cash Advance fees charged to Class Members for their Cryptocurrency purchases total

$2,567,252.00. See generally Declaration of Prashant Singh. The Cash Settlement Amount of

$2,500,000.00 thus amounts to over 95% of the Cash Advance fees Class Members actually

incurred for their Cryptocurrency Transactions.2 In light of the risks that Plaintiffs and the Class

could well lose their claims on the merits if they continue with litigation — and consequently,

recover nothing — the Settlement’s guaranteed financial recovery reflects an extremely positive

result for Settlement Class Members. See, e.g., In re Linkedin User Privacy Litig., 309 F.R.D.

573, 587 (N.D. Cal. 2015) (“Immediate receipt of money through settlement, even if lower than

what could potentially be achieved through ultimate success on the merits, has value to a class,

especially when compared to risky and costly continued litigation.”).

       Indeed, in contrast to the tangible, significant, and immediate cash benefits of this

Settlement, the outcome of any further litigation or trial on the merits is uncertain, and could add

years to this dispute. Absent the Settlement, Chase would aggressively defend this Action before,

during and after trial: litigating discovery disputes, opposing class certification, hiring experts,

moving for summary judgment, defending against liability at trial, and potentially appealing any



2 Class Members also incurred some Cash Advance interest charges, but such marginal interest
charges are likely far outweighed by the Cash Advance fees in most cases. Ordinary Purchase
rates are often almost as high as Cash Advance rates, and marginal interest charges accrue far more
slowly than the instant, lump-sum fees attached to these transactions. Such slow, marginal Cash
Advance interest accrual allowed Class Members to mitigate their own interest charges through
short-term balance payoffs.

                                                13
         Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 19 of 27




unfavorable judgment. All the while, Class Members would face numerous risks of obtaining no

recovery whatsoever. Even under the best possible litigation scenario, any financial recovery

could ultimately be delayed for years by further pretrial, trial and appellate proceedings. Hence,

accepting the Settlement now, and obtaining a sizable cash recovery for Class Members now,

makes good sense for all Parties.

         The risks of extensive litigation are only heightened by the novelty of some of the factual

and legal issues in dispute here. Plaintiffs and the Class assert that Cryptocurrencies are not “cash-

like” items in the context of Chase’s credit-card agreements; Chase asserts that Cryptocurrencies

are, in fact, “cash-like” items. Given the complex and emergent nature of Cryptocurrencies in the

fields of law, technology, and economics, it is impossible to predict with certainty how the Court

or a jury might view Cryptocurrencies in this context. Class Members’ litigation risks are only

further heightened by the fact that some courts — including courts within this District — have said

that Cryptocurrencies are a form of funds. E.g., U.S. v. Ulbricht, 31 F.Supp.3d 540 (S.D.N.Y.

2014).

         When compared to the myriad risks, expenses and delays associated with future litigation,

the automatic cash relief provided by this Settlement is more than “fair, reasonable, and adequate”

for Class Members. Fed. R. Civ. P. 23(e)(2).           Thus, preliminary approval of the Parties’

Settlement Agreement is clearly proper.

IV.      THE PROPOSED SETTLEMENT CLASS SATISFIES RULE 23

         In preliminarily approving the Settlement, the Court must also decide whether to certify

the Class for Settlement purposes under Rules 23(a) and 23(b)(3). Amchem Products, Inc., v.

Windsor, 521 U.S. 591, 620 (1997) (trial court may disregard case management issues in certifying

a settlement class, but the class must satisfy other requirements of Rule 23). Here, the proposed



                                                 14
       Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 20 of 27




Settlement Class, stipulated by the Parties, consists of all current and former Chase credit-card

accountholders in the United States to whom Chase charged Cash Advance Fees and/or Cash

Advance Interest for Cryptocurrency Transactions made with their Chase consumer credit-card

between April 10, 2015 and May 22, 2020 (inclusive).3

       The Second Circuit has long acknowledged the propriety of certifying classes solely for

settlement purposes. Weinberger v. Kendrick, 698 F.2d 61, 73 (2d Cir. 1982). Before granting

preliminary approval of a class action settlement, however, the Court should determine that the

proposed Settlement Class is proper for settlement purposes. Amchem Prods., 521 U.S. at 620;

Manual for Complex Litigation (Fourth) § 21.632.

       To certify a class, the Court must decide whether the following four threshold requirements

of Fed. R. Civ. P. 23(a) are satisfied: (1) numerosity; (2) commonality; (3) typicality; and (4)

adequacy of representation. Amchem Prods., 521 U.S. at 613. Additionally, the proposed class

must satisfy Fed. R. Civ. P. 23(b)(1), (b)(2) or (b)(3). Id. at 614. In certifying the Settlement

Class, however, the Court need not determine whether the action would present intractable

management problems if tried, “for the proposal is that there be no trial.” Id. at 620; see also Fed.

R. Civ. P. 23(b)(3)(D).

       Here, the proposed Settlement Class meets all of the requirements in both Fed. R. Civ. P.

23(a) and 23(b)(3).




3 Excluded from the Settlement Class are Chase; Chase’s officers and directors at all relevant
times, as well as members of their immediate families and their legal representatives, heirs,
successors or assigns; and any entity in which Chase has or had a controlling interest. Also
excluded from the Settlement Class are federal, state, and local governments and all agencies and
subdivisions thereunder; and any judge to whom this Action is or has been assigned and any
member of her or his immediate family.


                                                 15
       Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 21 of 27




       A. Numerosity

       Rule 23(a)(1) requires a class be so large that joinder of all members is “impracticable.”

Fed. R. Civ. P. 23(a)(1). Generally speaking, “numerosity is presumed at a level of 40 members”

or more. Consolidated Rail Corp. v. Town of Hyde Park, 47 F.3d 473, 483 (2d Cir. 1995). In this

case, based on Chase’s database search of the relevant credit-card transaction records, the Parties

estimate that the proposed Settlement Class consists of roughly 62,000 Class members. Such a

sizable number of plaintiffs would clearly render joinder “impracticable.”

       Thus, Rule 23(a)(1)’s numerosity requirement is clearly satisfied.

       B. Commonality

       Rule 23(a)(2) requires that there be one or more questions of law or fact common to the

Class. Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2550-51 (2011); see also Parkinson v.

Hyundai Motor Am., 258 F.R.D. 580, 594 (C.D. Cal. 2008) (“The threshold for establishing

commonality under Rule 23(a) is relatively low.”).

       Here, Class Members’ claims arise from the same overall contention: that Chase wrongly

charged their credit-card purchases of Cryptocurrencies as “Cash Advances” instead of

“Purchases,” causing them to incur additional finance charges. At least the following questions

of law and fact are common among Class Members: (1) whether buying Cryptocurrencies

constitutes a “cash-like transaction” within the meaning of Chase’s form cardholder agreements,

(2) whether Chase clearly and conspicuously disclosed that buying Cryptocurrencies would

constitute a “Cash Advance” transaction; and (3) whether Chase is liable to Class Members for the

Cash Advance charges they incurred upon buying Cryptocurrencies.

       Rule 23(a)(2)’s commonality requirement is satisfied based on these common questions.




                                                16
       Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 22 of 27




       C. Typicality

       Rule 23(a)(3) requires that a class representative’s claim be typical of the claims of other

class members. A class representative’s claim is typical if each class member’s claim arose from

the same course of conduct by the defendant, and is based upon the same legal theory. Typicality

does not require all putative class members’ claims to be perfectly identical. EVCI, 2007 WL

2230177, at *13; see also In re NASDAQ Market-Makers Antitrust Litig., 169 F.R.D. 493, 511

(S.D.N.Y. 1996) (“Typicality, however, does not require that the situations of the named

representatives and the class members be identical.”) (collecting cases). The heart of the typicality

requirement is that the plaintiff and each class member have an interest in prevailing on similar

legal claims. Particular factual differences, differences in damages, or even unique defenses

against the class representatives do not necessarily render a plaintiff’s claims atypical. Gary

Plastic Packaging Corp. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 903 F.2d 176, 180 (2d

Cir. 1990).

       Plaintiffs here, like other Class Members, allege that they bought Cryptocurrencies using

their Chase credit cards, and incurred impermissible Cash Advance charges because Chase deemed

their Cryptocurrency Transactions to be “cash-like transactions” within the meaning of their form

cardholder agreements. While Plaintiffs’ individual claims may not be identical in all aspects to

those of other Class Members, Plaintiffs and all other Class Members assert the same legal claims

against Chase for breach of contract and for violations of TILA’s “clear and conspicuous”

disclosure requirements. Plaintiffs’ claims are therefore typical of Class Members’ claims,

because they must satisfy the same legal elements that other Class Members must satisfy, share

similar “Cryptocurrency” theories of liability, and have similar alleged financial injuries.

       Hence, Rule 23(a)(3)’s typicality requirement is readily satisfied in this case.



                                                 17
       Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 23 of 27




       D. Adequacy

       A representative party must fairly and adequately protect the interests of the proposed class.

Fed. R. Civ. P. 23(a)(4). This requirement entails a two-pronged inquiry: first, whether the

representative party’s interests conflict with the interests of other class members, and second,

whether the counsel chosen by the representative party or parties is qualified, experienced, and

able to vigorously conduct the proposed litigation.          EVCI, 2007 WL 2230177, at *13.

Adequacy requires that a named plaintiff’s interests not be “antagonistic to the interest of other

members of the class.” Baffa v. Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d 52, 60 (2d

Cir.2000). The focus is on uncovering “conflicts of interest between named parties and the class

they seek to represent.” Amchem Prods., 521 U.S. at 625. In order to defeat a motion for class

certification, however, “the conflict must be fundamental.” In re Flag Telecom Holdings, Ltd. Sec.

Litig., 574 F.3d 29, 35 (2d. Cir. 2009) (internal quotes omitted).

       Here, Plaintiffs’ interests are aligned with, and not antagonistic to, other Class Members’

interests. As explained above, Plaintiffs share similar claims and legal theories as the proposed

Class, and this Settlement affords Plaintiffs and other Class Members the same proportional

financial recoveries. Moreover, Plaintiffs have diligently represented all Class Members’ interests

throughout more than two years of litigation, including fact investigations, pleadings, dispositive

motion practice, discovery activities, and extensive settlement negotiations.         See generally

Declaration of Plaintiff Brady Tucker; Declaration of Plaintiff Ryan Hilton; Declaration of

Plaintiff Stanton Smith. Thus, all three Plaintiffs are adequate to represent the Settlement Class

under Rule 23(a)(4).

       The Court should also decide whether Class Counsel is “qualified, experienced and able to

conduct the litigation.” In re Flag Telecom, 574 F.3d at 35; Baffa, 222 F.3d at 60. Here, putative



                                                 18
       Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 24 of 27




Class Counsel has extensive experience litigating and settling class actions, including consumer

class actions, and is well qualified to represent Class Members. See Harris Decl., Ex. E (Firm

Resume). Class Counsel, along with Plaintiffs, have zealously pursued Class members’ claims,

and negotiated a favorable, automatic cash recovery for Class Members’ in high proportion to their

alleged losses. For all of these reasons, the Parties agree that Class Counsel is adequate to represent

the putative Class under Rule 23.

       E. Common Questions Predominate, and the Class Action Mechanism is Superior to
          Other Methods of Adjudication

       The Supreme Court has defined the predominance factor as establishing “whether proposed

classes are sufficiently cohesive to warrant adjudication by representation.” Amchem Prods. v.

Windsor, 521 U.S. 591, 623 (1997). “The predominance inquiry asks whether the common,

aggregation-enabling, issues in the case are more prevalent or important than the non-common,

aggregation-defeating, individual issues.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045

(2016) (internal quotation omitted).

       The following, “aggregation-enabling” questions predominate over any individualized

inquiries in this case: (1) whether buying Cryptocurrencies constitutes a “cash-like transaction”

within the meaning of Chase’s form cardholder agreements, (2) whether Chase clearly and

conspicuously disclosed that buying Cryptocurrencies would constitute a “Cash Advance”

transaction; and (3) whether Chase is liable to Class Members for the Cash Advance charges they

incurred upon buying Cryptocurrencies.

       The Court should also consider whether a Class-wide resolution of this case is “superior”

to other methods of adjudication, by considering:

       (A) class members’ interests in individually prosecuting separate actions;

       (B) any other litigation concerning the controversy already begun by class members;

                                                  19
          Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 25 of 27




          (C) the desirability or undesirability of concentrating the litigation in this forum; and

          (D) any likely difficulties in managing the class action.

Fed. R. Civ. P. 23(b)(3).

          Here, Class Members have minimal interests in prosecuting separate, individual actions

because each Class Member’s individual damages are relatively small. This economic reality is

reflected by the fact that, to Class Counsels’ knowledge (after a reasonable search), there are

currently no other actions challenging Chase’s assessment of Cash Advance fees on cardholders’

Cryptocurrency Transactions.

          Furthermore, it is desirable to concentrate the litigation in this particular forum, where

Chase, and most of the relevant evidence in this case, are located. There are no possible, much

less “likely,” difficulties in managing this Action on a Class-wide basis because the Settlement

ensures that there will be no Class-wide trial for the Court to manage. Fed. R. Civ. P. 23(b)(3)(D);

Amchem Prods., 521 U.S. at 620 (“Confronted with a request for settlement-only class

certification, a district court need not inquire whether the case, if tried, would present intractable

management problems.”).

          For all of these reasons, common questions predominate over individual questions in this

Action, and the Settlement is clearly superior to other methods for resolving Class Members’

claims.     The Court should therefore certify the proposed Class for settlement purposes, in

accordance with Fed. R. Civ. P. 23(a) and 23(b)(3).

V.        THE PROPOSED CLASS NOTICE PLAN COMPORTS WITH DUE PROCESS

          For Rule 23(b)(3) classes, the Court “must direct to class members the best notice that is

practicable under the circumstances, including individual notice to all members who can be

identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). Due process requires the best



                                                   20
       Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 26 of 27




notice practicable, reasonably calculated to apprise class members of the action, and to give them

an opportunity to be heard, or to object or opt out of the proposed settlement. Phillips Petrol. Co.

v. Shutts, 472 U.S 797, 812 (1985).

       Here, the Settlement Administrator, KCC, will send direct notice of this Settlement to each

Class Member, based on the contact information contained in Chase’s credit-card account records.

See generally Settlement §§ VII and VIII.; see also Harris Decl., Ex. B (Email Notice); Ex. C

(Postcard Notice); Ex. D (Long-Form Notice). The Class Notice documents will be delivered via

email or regular mail, as appropriate based on the best available addresses for each Class Member.

Id. In addition, the Notices will be published through a dedicated Settlement Website, which the

Administrator will create and maintain throughout the Settlement approval process. Id. Such a

comprehensive Notice program constitutes the best notice reasonably practicable. See Minter v.

Wells Fargo Bank., N.A., 283 F.R.D. 268, 276 (D. Md. 2012) (where “all class members have been

identified by name from Defendants’ records,” and administrator used reasonable methods to

update addresses, supplemental notice by publication was not necessary).

       Thus, the Parties’ proposed Notice program clearly comports with due process, and

satisfies all applicable requirements of Fed. R. Civ. P. 23.

VI.    CONCLUSION

       For all of the foregoing reasons, Plaintiffs respectfully request that the Court preliminarily

approve the proposed Settlement Agreement, preliminarily certify the proposed Settlement Class,

and direct that Notice be disseminated to all Class Members as set forth in the Settlement

Agreement, and in the Parties’ proposed Preliminary Approval Order.




                                                 21
      Case 1:18-cv-03155-KPF Document 60 Filed 05/26/20 Page 27 of 27




Dated: May 26, 2020                      Respectfully submitted,
                                         FINKELSTEIN & KRINSK LLP


                                         By:    s/ David J. Harris, Jr.
                                                David J. Harris, Jr., Esq.

                                         501 West Broadway, Suite 1260
                                         San Diego, California 92101-3579
                                         Telephone: (619) 238-1333
                                         Facsimile: (619) 238-5425
                                         Email: djh@classactionlaw.com

                                         Counsel for Plaintiffs and the Putative Class




                                    22
